842 P.2d 819 (1992)
117 Or. App. 531
STATE of Oregon, Respondent,
v.
Dwayne JOHNSON, Appellant.
91-832-C-1; CA A71401.
Court of Appeals of Oregon.
Argued and Submitted December 7, 1992.
Decided December 30, 1992.
Gary D. Babcock, Salem, argued the cause and filed the brief for appellant.
Janet A. Klapstein, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Charles S. Crookham, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before RICHARDSON, P.J., and DEITS and DURHAM, JJ.
PER CURIAM.
Defendant appeals his convictions for 2 counts of burglary in the first degree, ORS 164.225, and criminal trespass in the first degree. ORS 164.255. We affirm the convictions without discussion and write only to address the sentence.
The court "merged" the convictions and sentenced defendant to 30 years under the dangerous offender statute, ORS 161.725, with a 15-year minimum term. The court imposed an alternative 20-year sentence under the sentencing guidelines. The state concedes that the court erred in imposing an indeterminate sentence under the dangerous offender statute. State v. Serhienko, 111 Or.App. 604, 826 P.2d 114 (1992). We accept that concession.
Convictions affirmed; remanded for resentencing.